Motion for an extension of time granted insofar as to extend the time of plaintiffs-appellants to serve their amended complaint to 10 days after service upon its attorneys of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before March 28, 1961. with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Concur—Botein, P. J., Rabin, Valente. Stevens and Eager, JJ.